DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
Status of Claims
Applicant’s amendment of claim 1 in the reply filed on 01/03/2022 is acknowledged.
Applicant’s addition of new claims 11-18  in the reply filed on 01/03/2022 is acknowledged.
Claims 1-18  are under consideration in this Office Action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al., US 2015/02217 (cited in a previous Office Action).
In re Claim 11, Yamazaki discloses a semiconductor device comprising a first insulating layer (a lower portion of 120 marked as 1IL in Fig. A), a second insulating layer (an upper portion of 120 marked as 2IL in Fig. A), a third insulating layer 160, a fourth insulating layer 175, a semiconductor layer (231, 233, 232), and a first conductive layer 170, wherein the second insulating layer 2IL is positioned over the first insulating layer 1IL, wherein the semiconductor layer (231, 233, 232) is positioned over the second insulating layer 2IL and has an island shape (Fig. 5A), wherein the third insulating layer 160 and the first conductive layer 170 are stacked over the semiconductor layer (231, 233, 232), wherein the second insulating layer 2IL has an island shape having an end portion outside a region overlapping with the semiconductor layer (231, 233, 232), wherein the fourth insulating layer 175 covers the second insulating layer 2IL, 1IL outside the end portion of the second insulating layer, wherein the semiconductor layer (231, 233, 232) comprises a metal oxide ([0195 – 0200]), wherein each of the second insulating layer 2IL and the third insulating layer 160 comprises an oxide ([0184], [0219]), wherein the first insulating layer 1IL comprises a metal oxide or a nitride ([0184]), and wherein the fourth insulating layer 175 comprises a metal nitride ([0227]) (Figs. 4-6, 10, and A; [0110 – 0166], [0181 – 0237]).
Yamazaki does not specify that the fourth insulating layer 175 and the second insulating layer 2IL have substantially a same thickness. The only difference between the Applicant’s claim 11 and Yamazaki’s reference is in the specified ratio of the thicknesses. 
It is known in the art that thickness is a result effective variable – because mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified t ratio of the thicknesses, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).

Allowable Subject Matter
Claims 1-10 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893